[Cite as State ex rel. Untied v. Ellwood, 131 Ohio St.3d 37, 2011-Ohio-6343.]




              THE STATE EX REL. UNTIED, APPELLANT, v. ELLWOOD,
                               JUDGE, ET AL., APPELLEES.
 [Cite as State ex rel. Untied v. Ellwood, 131 Ohio St.3d 37, 2011-Ohio-6343.]
Criminal law—Hearing on alleged violation of community control held after
        expiration of term of community control—Writ of prohibition denied—
        Clerks of court—Date-stamping of filed documents sufficient; time-
        stamping not required.
 (No. 2011-1188—Submitted December 7, 2011—Decided December 14, 2011.)
     APPEAL from the Court of Appeals for Guernsey County, No. 11 CA 07,
                                     2011-Ohio-2836.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, David M. Untied, for extraordinary relief in prohibition
and mandamus.
        {¶ 2} Untied is not entitled to a writ of prohibition to prevent appellee
Judge David A. Ellwood of the Guernsey County Court of Common Pleas from
proceeding with a hearing on an alleged violation of community control. Judge
Ellwood stayed the hearing pending the ruling by the chief justice of this court on
Untied’s affidavit of disqualification against him. See, e.g., State ex rel. Denton
v. Bedinghaus, 98 Ohio St.3d 298, 2003-Ohio-861, 784 N.E.2d 99, ¶ 26
(prohibition claim moot to the extent that appellants sought to prevent a policy
that had already been discontinued). And Judge Ellwood “was authorized to
conduct proceedings on the alleged community-control violations even though
they were conducted after the expiration of the term of community control,
provided that the notice of violations was properly given and the revocation
                            SUPREME COURT OF OHIO




proceedings were commenced before the expiration.” State ex rel. Hemsley v.
Burnham Unruh, 128 Ohio St.3d 307, 2011-Ohio-226, 943 N.E.2d 1014, ¶ 13.
The charge against Untied for violating community control was filed on February
16, 2011, i.e., before his community control expired.
       {¶ 3} Moreover, Untied is not entitled to a writ of mandamus to compel
appellee Guernsey County Common Pleas Clerk of Court Teresa Dankovic to
date-stamp and time-stamp all documents filed with the court. The applicable
entries were all stamped with the date of filing. This is all that the pertinent
provisions require. R.C. 2303.10 (“The clerk of the court of common pleas shall
indorse upon every paper filed with him the date of the filing thereof * * *”);
Sup.R. 44(E) (“ ‘File’ means to deposit a document with a clerk of court, upon the
occurrence of which the clerk time or date stamps and dockets the document”
[emphasis added]).
       {¶ 4} Based on the foregoing, the court of appeals correctly held that
Untied was not entitled to the requested extraordinary relief in prohibition and
mandamus, and we affirm that judgment.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       David M. Untied, pro se.
       Daniel G. Padden, Guernsey County Prosecuting Attorney, for appellees.
                           ______________________




                                        2